                                             Case 2:17-cv-04612-GMS Document 382 Filed 11/05/20 Page 1 of 2

                                       m

                                   1   Philip J. Nathanson (Arizona State Bar #013624)
                                   2
                                       THE NATHANSON LAW FIRM
                                       8326 E. Hartford Dr., Suite 101
                                   3   Scottsdale, AZ 85255
                                       Phone Number: (480) 419-2578
                                   4
                                       philipj@nathansonlawfirm.com
                                   5   Attorneys for Plaintiff
                                   6
                                                              UNITED STATES DISTRICT COURT
                                   7
                                                                  DISTRICT OF ARIZONA
                                   8
                                       ALYSSA JONES,                                   Case No.: 2:17 – CV – 04612 – PHX – GMS
                                   9

                                  10
                                                     Plaintiff,                        STIPULATION TO DISMISS
                                       vs.                                             DEFENDANTS JW BAR, LLC AND
                                  11                                                   MRM HOSPITALITY, LLC
                                       RIOT HOSPITALITY GROUP, LLC n/k/a
                                  12
                                       NOATOZ LLC et al.                 Judge G. Murray Snow, Presiding.
                                  13
THE NATHANSON LAW FIRM




                                                     Defendants
  8326 E Hartford Dr. Suite 101




                                  14
     Scottsdale, AZ 85255




                                  15   Plaintiff ALYSSA JONES, and Defendants, JW BAR, LLC and MRM HOSPITALITY,
         480 - 419-2578




                                  16   LLC., jointly move and stipulate to dismiss said Defendants only with prejudice, each
                                  17   stipulating party to bear their own attorney fees and costs. The case will remain pending
                                  18   against the other named defendants.
                                  19
                                              DATED this 5th day of November, 2020.
                                  20

                                  21
                                                   ALYSSA JONES                  JW BAR, LLC AND MRM
                                  22                                             HOSPITALITY, LLC
                                  23
                                       By: /s/ Philip Nathanson                  /s/ Tracy A. Miller
                                  24         Plaintiff’s Attorney                Attorney for Stipulating Defendants
                                  25                                             Tracy A. Miller, SBN 015920
                                                                                 OGLETREE, DEAKINS, NASH, SMOAK
                                  26                                             & STEWART, P.C.,
                                  27
                                                                                 Esplanade Center III, Suite 800
                                                                                 2415 East Camelback Road
                                  28                                             Phoenix, AZ 85016
                                                                                   1
                                           Case 2:17-cv-04612-GMS Document 382 Filed 11/05/20 Page 2 of 2

                                       m

                                   1

                                   2
                                                                   CERTIFICATE OF SERVICE

                                   3       I hereby certify that on the 5th day of November, 2020, I electronically transmitted the
                                   4
                                       attached document to the Clerk’s office using CM/ECF System for filing, and transmitted
                                   5
                                       a Notice of Service of Electronic Filing to the following CM/ECF registrants:
                                   6

                                   7

                                   8
                                       Christopher Thomas Curran, Esq. (ccurran@clarkhill.com)
                                   9   Darrel Eugene Davis, Esq. (ddavis@clarkhill.com)
                                       David I Weissman, Esq. (dweissman@clarkhill.com)
                                  10   Sean Michael Carroll, Esq. (scarroll@clarkhill.com)
                                  11   Tracy Miller, Esq. (tracy.miller@ogletree.com)

                                  12

                                  13
THE NATHANSON LAW FIRM
  8326 E Hartford Dr. Suite 101




                                  14   By: /s/ Philip Nathanson
     Scottsdale, AZ 85255




                                  15
         480 - 419-2578




                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   2
